UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6992



TONY E. STATON,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-1127-2)


Submitted:   December 22, 1999            Decided:   January 20, 2000


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony E. Staton, Appellant Pro Se. Hazel Elizabeth Shaffer, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony E. Staton seeks to appeal the district court’s order dis-

missing as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).     We have reviewed the record and the

district court’s opinion accepting the recommendation of the mag-

istrate judge and find no reversible error.   Accordingly, we deny

Staton’s motion to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the

district court. See Staton v. Angelone, No. CA-98-1127-2 (E.D. Va.

June 30, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is signed and date
stamped on June 29, 1999, the district court’s records show that it
was entered on the docket sheet on June 30, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2